Case 1:19-cv-02408-CMA-MEH Document 1 Filed 08/23/19 USDC Colorado Page 1 of 7




                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF COLORADO

  ZACHARIAH ROBERTSON,                                    §
  Individually and on behalf of all others                §
  similarly situated,                                     §   Docket No. ___________
                                                          §
          Plaintiff,                                      §
                                                          §   JURY TRIAL DEMANDED
  v.                                                      §
                                                          §   COLLECTIVE ACTION
  AVERY TECHNICAL RESOURCES, INC.,                        §   PURSUANT TO 29 U.S.C. § 216(b)
                                                          §
          Defendant.                                      §

                            ORIGINAL COLLECTIVE ACTION COMPLAINT

                                                   I.    SUMMARY

          1.           Avery Technical Resources, Inc., pays its hourly employees a daily per diem in addition

  to an hourly rate of pay. The per diem represents compensation that is primarily for the benefit and

  convenience of Avery hourly employees. As a result, the Fair Labor Standards Act (“FLSA”) requires

  that this type of compensation be included in the calculation of the regular rate of pay for overtime

  purposes. Because the per diem was not used in calculating the regular rate of pay, Avery hourly

  employees were not properly compensated at the FLSA overtime rate of one-and-one-half times their

  regular rate of pay for all hours worked in excess of forty hours in a single week. This collective action

  seeks to recover the additional overtime wages and other damages owed to these workers.

                                         II.   JURISDICTION AND VENUE

          2.           This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

  because this action involves a federal question under the FLSA.

          3.           Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

  amount of the events giving rise to this claim occurred in this District. Robertson worked for Avery

  in this District, specifically in Weld County, Colorado.

          4.           Additionally, Avery’s corporate headquarters are located in this District at 12970 Cy
Case 1:19-cv-02408-CMA-MEH Document 1 Filed 08/23/19 USDC Colorado Page 2 of 7




  Rd 37, Sterling, Colorado 80751.

                                             III.     THE PARTIES

            5.      Zachariah Robertson worked for Avery as an hourly-employee during the relevant

  statutory time period. His consent to be a party plaintiff has been attached hereto as Exhibit A.

            6.      The class of similarly situated employees (“Putative Class Members”) consists of:

                    All hourly employees of Avery Technical Resources, Inc. who
                    were paid a “per diem” within the past three years. (the Putative
                    Class Members).

            7.      Avery Technical Resources, Inc. is a domestic corporation with its principal place

  of business in Sterling, Colorado. Avery Technical Resources, Inc. may be served with process through

  its registered agent: Corporation Service Company, 1900 W. Littleton Blvd., Littleton, Colorado

  80120.

                                                    IV.   FACTS

            8.      Avery is an oilfield service company operating that “provides quality inspection and

  project management services in today’s energy industry.”1

            9.      Robertson worked for Avery as an hourly employee during the relevant time period.

  On information and belief, Robertson’s work hours were recorded by a time keeper.

            10.     In addition to his hourly rate, Robertson received a $140.00 per diem each day he

  worked.

            11.     Avery did not and does not consider the per diem when calculating the regular rate of

  pay for overtime purposes.

            12.     The per diem was intended to reimburse Robertson and all Putative Class Members

  for expenses normally incurred by an employee for his own benefit and convenience, such as lunch,

  rent, and other normal everyday expenses.


  1   www.averytechnicalresources.com/about-us/ (last visited August 16, 2019)

                                                          2
Case 1:19-cv-02408-CMA-MEH Document 1 Filed 08/23/19 USDC Colorado Page 3 of 7




          13.     Because the per diem is not used to reimburse Robertson or the Putative Class

  Members for expenses incurred by an employee in the furtherance of the employer’s interest or

  benefit, the per diem is actually a disguised wage.

          14.     The per diem should be included in the regular rate calculation for overtime purposes.

          15.     As such, Robertson and the entire Putative Class Members were not properly

  compensated at one-and-one-half times their regular rate—as defined by the FLSA, for all overtime

  worked in excess of forty hours in a single workweek.

                                  V.     COVERAGE UNDER THE FLSA

          16.     At all times hereinafter mentioned, Avery has been an employer within the meaning

  of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

          17.     At all times hereinafter mentioned, Avery has been an enterprise within the meaning

  of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

          18.     At all times hereinafter mentioned, Avery has been an enterprise engaged in commerce

  or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

  U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce or in the

  production of goods for commerce, or employees handling, selling, or otherwise working on goods

  or materials that have been moved in or produced for commerce by any person and in that said

  enterprise has had and has an annual gross volume of sales made or business done of not less than

  $1,000,000.

          19.     At all times hereinafter mentioned, Robertson and all those similarly situated were

  individual employees engaged in commerce or in the production of goods for commerce as required

  by 29 U.S.C. §§ 206-207.

                                        VI.     FLSA VIOLATIONS

          20.     During the relevant time period, Avery has violated, and is violating, Section 7 of the


                                                        3
Case 1:19-cv-02408-CMA-MEH Document 1 Filed 08/23/19 USDC Colorado Page 4 of 7




  FLSA by failing to include the per diem rate in the calculation of the regular rate of pay to determine

  the overtime rate. 29 U.S.C. § 207(e)(2) (As used in this section the “regular rate” at which an employee

  is employed shall be deemed to include all remuneration for employment paid to, or on behalf of, the

  employee. . . .); see also 29 C.F.R. § 778.217(d) (“If the employer reimburses the employee for expenses

  normally incurred by the employee for his own benefit, he is, of course, increasing the employee's

  regular rate thereby. An employee normally incurs expenses in traveling to and from work, buying

  lunch, paying rent, and the like. If the employer reimburses him for these normal everyday expenses,

  the payment is not excluded from the regular rate as “reimbursement for expenses.””). As such, Avery

  has failed to properly pay Robertson and the Putative Class Members overtime wages at one-and-one-

  half times their regular rate for all hours worked in excess of forty hours per workweek.

          21.     None of the exemptions or exclusions provided by the FLSA allow Avery to ignore

  the amount of the per diem in calculating the regular rate of pay for overtime purposes when

  applicable.

          22.     Avery knowingly, willfully, and in reckless disregard carried out its illegal pattern or

  practice of excluding the per diem from the regular rate calculation for purposes of overtime. The

  decision by Avery not to properly pay overtime compensation to its hourly employees was neither

  reasonable, nor in good faith. Accordingly, Robertson and all those who are similarly situated are

  entitled to one-and-one-half their regular rate of pay—as defined within the FLSA - plus liquidated

  damages, attorney’s fees, and costs.

                             VII.     COLLECTIVE ACTION ALLEGATIONS

          23.     Numerous employees have been victimized by this pattern, practice, and policy which

  are in willful violation of the FLSA.

          24.     Many of these employees have worked with Robertson and have reported that their

  hourly regular rate did not include the per diem for overtime purposes.


                                                     4
Case 1:19-cv-02408-CMA-MEH Document 1 Filed 08/23/19 USDC Colorado Page 5 of 7




         25.      Robertson has actual knowledge that the Putative Class Members have been subject

  to the same or similar compensation scheme. Robertson worked with many individuals employed by

  Avery and has personal knowledge that they were also paid a “per diem” that was not considered part

  of the regular rate of pay for purposes of calculating overtime.

         26.      While Putative Class Members job titles may differ, they are all victims of Avery’s

  unlawful compensation practices and are similarly situated to Robertson in terms of underlying job

  duties, pay provisions, and employment practices.

         27.      All Putative Class Members receive a per diem reimbursement for expenses normally

  incurred by an employee for his or her own benefit, which is not considered by Avery as part of the

  regular rate for purposes of calculating overtime.

         28.      The Putative Class Members regularly work or have worked in excess of forty hours

  during a workweek.

         29.      The per diem reimbursement does not fall within the few and narrow exclusions of

  the FLSA.

         30.      The Putative Class Members are similarly situated to Robertson in terms of underlying

  job duties, pay structure, and/or the denial of one-and-one-half their regular rate for all hours worked

  over forth in a week as required by the FLSA.

         31.      Avery’s failure to include the per diem into the regular rate calculation for overtime

  purposes results from generally applicable policies or practices and does not depend on the personal

  circumstances of the Putative Class Members.

         32.      The job specific titles or precise job responsibilities of each Putative Class Member

  does not prevent collective treatment.

         33.      All Putative Class Members, irrespective of their particular job requirements, are

  entitled to overtime compensation at the minimum rate of one-and-one-half times their regular rate


                                                       5
Case 1:19-cv-02408-CMA-MEH Document 1 Filed 08/23/19 USDC Colorado Page 6 of 7




  of pay – as defined by the FLSA – for all hours worked in excess of forty hours in a single workweek.

         34.     Although the exact amount of damages may vary among Putative Class Members, the

  damages for the Putative Class Members can be easily calculated by a simple formula, because all hours

  worked by the Putative Class Members were recorded by a time keeper.

         35.     The claims of all Putative Class Members arise from a common nucleus of facts.

  Liability is based on a systematic course of wrongful conduct by the Avery that caused harm to all

  Putative Class Members.

         36.     In sum, Avery’s failure to include the per diem into the Putative Class Members’

  regular rate of pay calculation for overtime purposes results from generally applicable, systematic

  policies and practices, which are not dependent on the personal circumstances of the Putative Class

  Members. Thus, Robertson’s experiences are typical of the experiences of the Putative Class Members.

         37.     Notice should be issued to the Putative Class Members.

                                      VIII.      JURY DEMANDED

         38.     Robertson hereby demands a trial by jury.

                                           IX.   RELIEF SOUGHT

         39.     WHEREFORE, Robertson prays for judgment against Avery as follows:

                 a.      For an Order pursuant to Section 16(b) of the FLSA finding Avery liable for

                         unpaid back wages due to Robertson and the Putative Class Members for

                         liquidated damages equal in amount to the unpaid compensation found due to

                         them;

                 b.      For an Order awarding Robertson and the Putative Class Members the costs

                         of this action;

                 c.      For an Order awarding Robertson and the Putative Class Members their

                         attorneys’ fees;


                                                    6
Case 1:19-cv-02408-CMA-MEH Document 1 Filed 08/23/19 USDC Colorado Page 7 of 7




             d.    For an Order awarding Robertson and the Putative Class Members unpaid

                   benefits and compensation in connection with the FLSA violations;

             e.    For an Order awarding Robertson and the Putative Class Members pre-

                   judgment and post-judgment interest at the highest rates allowed by law;

             f.    For an Order granting any such other and further relief as may be necessary

                   and appropriate.


                                          Respectfully submitted,

                                          By: /s/ Andrew W. Dunlap
                                              Michael A. Josephson
                                              Fed. Id. 27157
                                              State Bar No. 24014780
                                              Andrew W. Dunlap
                                              Fed Id. 1093163
                                              State Bar No. 24078444
                                              JOSEPHSON DUNLAP LLP
                                              11 Greenway Plaza, Suite 3050
                                              Houston, Texas 77046
                                              713-352-1100 – Telephone
                                              713-352-3300 – Facsimile
                                              mjosephson@mybackwages.com
                                              adunlap@mybackwages.com

                                              AND

                                              Richard J. (Rex) Burch
                                              Fed. Id. 21615
                                              Texas Bar No. 24001807
                                              BRUCKNER BURCH PLLC
                                              8 Greenway Plaza, Suite 1500
                                              Houston, Texas 77046
                                              713-877-8788 – Telephone
                                              713-877-8065 – Facsimile
                                              rburch@brucknerburch.com

                                              ATTORNEYS IN CHARGE FOR PLAINTIFF




                                             7
